DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 03/01/2021 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57-65, 126-131 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumune (US 4,754,596).
Regarding claim 57, Yasumune, discloses a vacuum chamber assembly (See Fig 1) for use in evacuating air out of a package during a vacuumization and sealing process performed by a rotary vacuumization and sealing system (See col 1, lines 6-11; col 3, lines 50-66; Fig 1), the vacuum chamber comprising:
a vacuum chamber portion (Fig 2, #12) defining a chamber interior having an open lower end (See Figs 2 & 11-12 illustrating that the vacuum chamber portion has an interior {Fig 11, #12} having an open lower end {illustrated in Figs 2 & 11}), wherein the vacuum chamber portion is configured to selectably mate with a platen (Figs 2 & 11, #19. See Fig 12 illustrating that the chamber {#12} selectably mates with the lower platen {#19}) supporting a package thereon to form an air-tight enclosure around the package (See Fig 11 illustrating a package {#100} supported on the platen {#19} in the chamber {#21}. See col 6, line 66 - col 7, line 32 describing that the top portion of the chamber {#12} is mated with the platen {#19} in an air-tight manner {since the vacuum is pulled inside the chamber, the sealing must be air-tight}); and
a support arm (Figs 2 & 4, #71/#71a/#21) configured to operably move the vacuum chamber portion between a lowered position in which the vacuum chamber portion is mated with the platen and a raised position (See col 4, lines 10-35), wherein the support arm defines a vacuum conduit extending therethrough (See Fig 2 illustrating that the support arm defines a vacuum conduit {See Fig 9}, via #21/#71/#71a), wherein the vacuum conduit is in fluid communication with the chamber interior through a vacuum port extending through the chamber portion (See Fig 9 illustrating that the vacuum conduit {#14} is in fluid communication with the chamber interior through a vacuum port).

Regarding claim 58, Yasumune further discloses wherein the support arm is operably secured to the vacuum chamber portion via a hollow pivot point in fluid communication with the chamber interior through the vacuum port (See Figs 1 & 2 illustrating that the support arm {portion #14} is secured to the vacuum chamber {#21} via a hollow pivot point {elbow portion connected to chamber + #14}. See further Fig 9 illustrating that the identified portion is in fluid communication with the chamber interior) and is in fluid communication with the vacuum conduit defined in the support arm (See Fig 2 illustrating that the above-identified portion of the support arm is in fluid communication with the vacuum conduit {#37}).

Regarding claim 59, Yasumune further discloses wherein the support arm is rotatably secured to a carousel via a hollow pivot point (See Figs 1 & 2 illustrating that the portion of the support arm {#14} is secured to the carousel {#13}) such that the support arm is permitted to rotate (See Figs 1 & 2) and move the vacuum chamber portion between the lowered position and the raised position (See Figs 1 & 2 illustrating that the vacuum chamber is moved between the lowered and raised position via the support arm {#71/#71a/#14/#21}), wherein the hollow pivot point is in fluid communication with the vacuum conduit defined in the support arm (See Figs 1 & 2 illustrating that the support arm {portion #14} is secured to the vacuum chamber {#21} via a hollow pivot point {elbow portion connected to chamber + #14}. See further Fig 9 illustrating that the identified portion is in fluid communication with the chamber interior) and a second vacuum conduit secured to the carousel (See Fig 2 illustrating that the above-identified portion of the support arm is in fluid communication with the vacuum conduit {#37}).

Regarding claim 60, Yasumune further discloses a heat seal assembly positioned within the chamber interior (See col 4, lines 61-65. See further Fig 11 illustrating a heat seal assembly {#53/#50} positioned in a chamber interior {#12}), wherein the heat seal assembly is configured to engage a package and apply heat to the package to form a heat seal therein (See col 4, lines 61-65 - "...The four pressure ports 81 are connected to four diaphragm motors 29, 29, . . . 29 fixed to the tops of the vacuum boxes 21, respectively. Each diaphragm motor 29 operates a seal bar 53 for sealing of a packaging bag 100 (FIG. 14).").

Regarding claim 61, Yasumune further discloses wherein the heat seal assembly comprises a heat seal bar (#53) moveable between a retracted position and an extended position to compress a portion of the package between the heat seal bar and a corresponding seal bar on an opposite side of the package (See Figs 11 & 12 illustrating the heat seal assembly {#53/#50} moveable between a retracted position {Fig 11} and an extended position {Fig 12} to compress a portion of the package between the portions of the heat seal bar).

Regarding claim 62, Yasumune further discloses wherein the heat seal bar is movable between a retracted position and an extended position by an inflatable diaphragm (See Figs 11 & 12 illustrating an inflatable diaphragm {#51} for extending the heat seal assembly. See further col 5, lines 35-57).

Regarding claim 63, Yasumune further discloses a cutting mechanism (See Figs 11 & 12, #63) configured to sever a portion of a package positioned within the sealed enclosure (See col 5, line 64 - col 6, line 8).

Regarding claim 64, Yasumune further discloses a perforator mechanism (Figs 11 & 12, #64) configured to puncture holes into a package positioned within the sealed enclosure to facilitate evacuation of air from within the package (See col 6, lines 12-29. Specifically, see lines 25-28 - "...When the cylinder 68 is expanded, the cutters 64 are lowered to form a plurality of openings 102 for discharging air from the inside of the bag 100 as shown in FIG. 14...").

Regarding claim 65, Yasumune further discloses wherein the vacuum chamber portion is configured to selectably mate with a single corresponding platen (See Figs 1 & 2 illustrating that the vacuum chamber portion {#21} mates with a single platen {#19}).

Regarding claim 126, Yasumune discloses a method for vacuumizing a package (See col 1, lines 6-11) having an open end allowing air to pass freely into a package (#100) interior (See Fig 11 illustrating that the package has an end end), the method comprising:
positioning the package on a support surface of a platen (See Fig 11 illustrating that the package {#100} is positioned on a support surface of a platen {#19});
lowering a vacuum chamber (Fig 11, #21) over the package to engage the platen to form an air-tight enclosure around the package (See Fig 11 illustrating a package {#100} supported on the platen {#19} in the chamber {#21}. See col 6, line 66 - col 7, line 32 describing that the top portion of the chamber {#12} is mated with the platen {#19} in an air-tight manner {since the vacuum is pulled inside the chamber, the sealing must be air-tight}) while permitting air within the air-tight enclosure to pass into the interior of the package, wherein the vacuum chamber is operably secured to a rigid support arm (Figs 2 & 4, #71/#71a/#21) configured to move the vacuum chamber between a raised position and a lowered position (See col 4, lines 10-35), and wherein the rigid support arm defines a vacuum conduit extending therethrough (See Fig 2 illustrating that the support arm defines a vacuum conduit {See Fig 9}, via #21/#71/#71a) to selectably place the interior of the air-tight enclosure in fluid communication with a vacuum system (See Fig 9 illustrating that the vacuum conduit {#14} is in fluid communication with the chamber interior through a vacuum port); and
evacuating air from within the air-tight enclosure through the vacuum conduit of the rigid support arm and to the vacuum system, wherein evacuating the air from within the air-tight enclosure evacuates the air from within the package interior (See col 7, lines 19-49 describing the pulling of a vacuum within the air-tight enclosure, and by-extension, within the package. See further col 2, lines 25-61 describing the vacuumizing process).

Regarding claim 127, Yasumune further discloses heat sealing the open end of the package after evacuating the air from within the air-tight enclosure (See col 7, line 50 - col 8, line 2).

Regarding claim 128, Yasumune further discloses perforating the package to facilitate evacuating air from within the package interior (See col 7, lines 14-18).

Regarding claim 129, Yasumune further discloses severing a portion of the package proximate the open end of the package (See col 5, line 64 - col 6, line 8).

Regarding claim 130, Yasumune further discloses raising the vacuum chamber after severing the portion of the package (See col 7, line 56 - col 8, line 2); and
directing a stream of compressed air across the support surface of the platen to blow the severed portion of the package off of the platen (See col 8, lines 48-56 describing that atmospheric air is sucked into the vacuum chamber, which will blow the severed portion of the package off the platen. See further col 8, lines 3-9).

Regarding claim 131, Yasumune further discloses raising the vacuum chamber after heat sealing the open end of the package (See col 7, line 50 - col 8, line 2 describing that the vacuum level of the chamber is increased after sealing); and
removing the package from the support surface of the platen (See col 8, lines 48-56 describing that the package is removed from the support surface of the platen {#19}).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumune in view of Buchko (US 2006/0096838 A1).
Regarding claim 66, Yasumune does not specifically teach a secondary support rod configured to maintain a chamber orientation while the chamber is moved between the lowered position and the raised position.
	Buchko teaches a secondary support rod (#118/#120) configured to maintain a chamber orientation while the chamber is moved between the lowered position and the raised position (See ¶ [0054] - "...Carriage assembly 112 includes a forwardly facing mounting plate 118 that is secured to a central region of the support beam 114, and which is slidably engaged with a vertical mast 120 that forms a part of carriage assembly 112. Mast 120 includes a pair of laterally spaced vertical support members 122, and a vertical slide rail 124 is mounted to the forwardly facing surface of each vertical support member 122. As shown in FIG. 8, a series of vertically spaced grooved rollers 126 are mounted to the side areas of mounting plate 118, and each set of grooved rollers is engaged with the outer edge of one of vertical slide rails 124. With this arrangement, mounting plate 118 is vertically movable on mast 120, which enables vertical movement of support beam 114, and thereby vacuum chambers 116a-c, on mast 120.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasumune to incorporate the teachings of Buchko to include a secondary support rod to maintain the position of the vacuum chamber with the motivation of ensuring proper operation of the platen as it is moved from a raised to a lowered position (and vice versa) while maintaining the efficiency of the system, as recognized by Buchko in ¶ [0003] – [0005].

Regarding claim 67, Yasumune does not specifically teach wherein the open lower end of the vacuum chamber portion remains substantially parallel to a horizontal plane while the chamber is moved between the lowered position and the raised position.
	Buchko teaches wherein the open lower end of the vacuum chamber portion remains substantially parallel to a horizontal plane while the chamber is moved between the lowered position and the raised position (See Figs 55 & 56 illustrating that the vacuum chambers {#116} are kept in a plane parallel to a horizontal plane when the chamber is moved between a lowered and a raised position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasumune to incorporate the teachings of Buchko to include a secondary support rod to maintain the position of the vacuum chamber with the motivation of ensuring proper operation of the platen as it is moved from a raised to a lowered position (and vice versa) while maintaining the efficiency of the system, as recognized by Buchko in ¶ [0003] – [0005].

Claims 132-136 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumune in view of Kujubu (US 2004/0035087 A1).
Regarding claim 132, Yasumune teaches wherein the platen is configured to travel along a platen travel path (See col 4, lines 7-22 describing that the platen {support plate, #19} is connected to a turntable {#11} through support arms {#18}. See Fig 2 illustrating that the turntable {#11} rotates about a central axis {not shown} correlating to the travel path of the platen. See further Fig 1).
	Yasumune does not specifically teach wherein positioning the package on the support surface of the platen comprises: automatically depositing the package onto the platen while the platen is travelling along the platen travel path.
	Kujubu teaches wherein positioning the package on the support surface of the platen comprises: automatically depositing the package onto the platen while the platen is travelling along the platen travel path (See abstract - "An article to be packaged and a packaging bag for covering the article are supplied to heat sealing mechanisms which arrive at uniform time intervals, in synchronism with cycle timing of the respective-heat sealing mechanisms.... a packaging bag absence signal is issued, and according to this signal, the insertion rod is withdrawn together with the hopper, leaving the article on the sliding plate, and subsequent advance timing of the hopper is controlled." See further Figs 1 & 19; and further ¶ [0029] - [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasumune to incorporate the teachings of Kujubu to include an automatic package loading system with the motivation of providing a structure that can reliably and consistently provide packages to a platen to be vacuumized and sealed without the factor of human error, as recognized by Kujubu in ¶ [0004].

Regarding claim 133, Yasumune teaches wherein the platen travel path comprises one or more linear path portions (See Fig 2 illustrating that the platen has a linear travel path {raised and lowered positions}).
	Yasumune does not specifically teach automatically depositing the package onto the platen comprises automatically depositing the package onto the platen while the platen is travelling along one of the one or more linear path portions.
	Kujubu teaches automatically depositing the package onto the platen comprises automatically depositing the package onto the platen while the platen is travelling along one of the one or more linear path portions (See ¶ [0027] - [0031] & Fig 1 illustrating that the package is deposited onto the platen while the platen is traveling along a linear path {when the platen is open}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasumune to incorporate the teachings of Kujubu to include an automatic package loading system with the motivation of providing a structure that can reliably and consistently provide packages to a platen to be vacuumized and sealed without the factor of human error, as recognized by Kujubu in ¶ [0004].

Regarding claim 134, Yasumune further teaches wherein the platen travel path extends around a single axis of rotation (See Figs 1 & 2, the axis of rotation is through the middle of the platform/turntable that the platen rotates around) such that the platen is configured to rotate about the single axis of rotation (See Figs 1, 2, & 21 illustrating that the platen rotates about the axis of rotation).	

Regarding claim 135, Yasumune further teaches wherein the platen travel path extends around two or more axes of rotation, and wherein the one or more linear path portions are located between two of the two or more axes of rotation (See Figs 1 & 2 illustrating the axes of rotation {1st axis through middle of turntable, #13. 2nd axis through middle of bearing unit, #16}. See further that the linear path portion as defined above is between the two axes of rotation).

Regarding claim 136, Yasumune does not specifically teach wherein automatically depositing the package onto the platen comprises automatically depositing the package onto the platen from an infeed system configured to convey the package in a linear direction toward the platen travel path.
	Kujubu teaches wherein automatically depositing the package onto the platen comprises automatically depositing the package onto the platen from an infeed system configured to convey the package in a linear direction toward the platen travel path (See ¶ [0027] - [0031] & Fig 1 illustrating that the package is deposited onto the platen from an infeed system {#5} while the platen is traveling along a linear path {when the platen is open}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasumune to incorporate the teachings of Kujubu to include an automatic package loading system with the motivation of providing a structure that can reliably and consistently provide packages to a platen to be vacuumized and sealed without the factor of human error, as recognized by Kujubu in ¶ [0004].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731